DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election claims 1-15 and newly added claims 21-25 in the reply filed on 05/27/22 is acknowledged. By this election, claims 16-20 is cancelled; claims 1-15 and newly added claims 21-25 are pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-2, 4-5, 10-11 and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. (2018/0301371).
Regarding claim 1, Wang (Fig. 26) discloses a semiconductor device, comprising: a fin structure 24’ on a substrate 20 ([0010]); a via contact structure 92 on the fin structure 24’, wherein the via contact structure 92 comprises a via contact plug 90 interposed between a first metal capping layer 88 and a second metal capping layer 110/112, and wherein the via contact plug 90 ([0041]) has a material composition different from that of the first 88 and second metal capping layers 110 ([0049]); and an interconnect structure 126 on the via contact structure 92 (Fig. 26, [0052]).

Regarding claims 2 and 11, Wang (Fig. 26) discloses wherein the first 88 (Co [0039]) and second metal capping layers (88, 112) (Co [0049]) have a same material composition.  

Regarding claim 4, Wang (Fig. 26) discloses further comprising: a source/drain (S/D) region 42 on the fin structure 24 (Fig. 5B); and a S/D contact structure 112 connecting the S/D region 42 to the via contact structure 90.  

Regarding claim 5, Wang (Fig. 26) discloses wherein the S/D contact structure 112 (Copper [0049]) has a material composition different from that of the via contact plug 90 (tungsten [0041]).  

Regarding claim 10, Wang (Fig. 26) discloses a semiconductor device, comprising: a transistor 60 on a substrate 20; a device contact structure 42 connected to the transistor 60; a via contact structure 92 on the device contact structure 42, wherein the via contact structure 92 comprises a via contact plug 90 interposed between a first metal capping layer 88 and a second metal capping layer 110, and wherein the via contact plug 90 ([0041]) has a material composition different from that of the first 88 and second metal capping layers 110 ([0049]); and an interconnect structure 126 on the via contact structure 92 (Fig. 26, [0052]).
Regarding claim 13, Wang (Fig. 26) discloses wherein the via contact structure 90 (tungsten [0041]) have a material composition different from that of the device contact structure 42 (silicon [0017]).  

Regarding claim 14, Wang (Fig. 26) discloses wherein the transistor comprises a source/drain (S/D) region 42, and wherein the S/D region 42 is connected to the interconnect structure 126 via the device contact structure and the via contact structure 90.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (2018/0301371) in view of Su et al. (2014/0027822).
Regarding claims 3 and 12, Wang (Fig. 26) discloses the interconnect structure 126 and the via contact structure 90 but does not disclose wherein the interconnect structure has a material composition different from that of the via contact structure.  
However, Su (Fig. 8) discloses the interconnect structure 64 (Cu, [0021]) has a material composition different from that of the via contact structure 48 (Ti, [0015]) for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the structure of Su by forming the interconnect structure has a material composition different from that of the via contact structure for the intended use as a matter of design choice, as taught by Su (see Fig. 26).

Regarding claim 9, Wang (Fig. 26) discloses all the limitations as discussed above, except for the via contact plug comprises ruthenium, the first and second metal capping layers comprise tungsten, and the interconnect structure comprises copper.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of design choice. In re Leshin, 125 USPQ 416. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the device of Wang by forming the via contact plug comprises ruthenium, the first and second metal capping layers comprise tungsten, and the interconnect structure comprises copper, because such that forming the different material can vary depending upon the device in a particular application.

Allowable Subject Matter
Claims 6-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose all the limitations recited in the claims 6, 8 and 15. Specifically, the prior art of record fails to disclose further comprising: a gate structure on the fin structure; and a gate contact structure connecting the gate structure to the via contact structure (claim 6); or further comprising: a passive device on the substrate and adjacent to the fin structure; an additional via contact structure on the passive device, wherein the additional via contact structure comprises an additional via contact plug interposed between a third metal capping layer and a fourth metal capping layer, and wherein the additional via contact plug has a material composition different from that of the third and fourth metal capping layers; and an additional interconnect structure on the additional via contact structure (claim 8); or wherein the transistor comprises a gate structure, and wherein the gate structure is connected to the interconnect structure via the device contact structure and the via contact structure (claim 15).  

Claims 21-25 are allowed.
The following is an examiner's statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious all the limitations in the base claim 25. Specifically, the combination of a semiconductor device, comprising: a S/D contract structure on the S/D region; a dielectric layer on the S/D contact structure; a via contact structure within the dielectric layer and connected to the S/D contact structure, wherein the via contact structure comprises a via contact plug interposed between a first metal capping layer and a second metal capping layer, and wherein the via contact plug has a material composition different from that of the first and second metal capping layers; and an interconnect structure on the via contact structure.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-15 and 21-25 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,964,792.  Although the conflicting claims are not identical, they are not patentably distinct from each other because as follows: both U.S. Patent and instant application claimed the structure of a semiconductor device with dual metal capped via contact structures and the forming of the first and second via contact structures includes forming a first via contact plug interposed between first top and bottom metal capping layers and a second via contact plug interposed between second top and bottom metal capping layers, respectively. Specifically, claims 1, 10 and 21 of the instant application, which claim the same subject matter as disclosed in claims 1-20 of U.S. Patent No. 10,964,792.
Regarding claims 1-15 and 21-25 of the instant application, which claim the same subject matter as disclosed in claims 1-20 of U.S. Patent No. 10,964,792.

The facts are that the claims of the U. S. Patent No. 10,964,792 and instant application have claimed the same goal and are not distinguished from each other.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERESA T DOAN whose telephone number is (571)272-1704.  The examiner can normally be reached on Monday, Tuesday, Wednesday and Thursday from 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WAEL FAHMY can be reached on (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THERESA T DOAN/               Primary Examiner, Art Unit 2814